Exhibit - News Release BOARDWALK ANNOUNCES FOURTH QUARTER AND YEAR-END 2009 RESULTS HOUSTON, February 8, 2010 Boardwalk Pipeline Partners, LP (NYSE:BWP) announced today its results for the fourth quarter and year ended December 31, 2009, which included the following items: − Operating revenues of $279.0 million for the quarter and $909.2 million for the year ended December 31, 2009, a 36% and 16% increase from $205.6 million and $784.8 million in the comparable 2008 periods; − Net income of $71.6 million for the quarter and $162.7 million for the year ended December 31, 2009, a 6% increase and 45% decrease from $67.6 million and $294.0 million in the comparable 2008 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $161.1 million for the quarter and $498.0 million for the year ended December 31, 2009, a 44% and 5% increase from $112.1 million and $474.6 million in the comparable 2008 periods. Fourth Quarter 2009 Results Operating results for the fourth quarter were primarily driven by: · higher gas transportation and storage revenues from expansion projects and higher parking and lending revenues from favorable natural gas price spreads; · higher depreciation and property taxes resulting from an increase in asset base due to expansion; and · increased interest expense as a result of lower capitalized interest associated with expansion projects being placed into service and increased debt levels. The Fayetteville and Greenville Laterals were temporarily shut down for a period of time in October in order to remediate pipe anomalies, which resulted in lower than expected reservation charges under firm contracts of approximately $5.0 million for the quarter.The 2008 period was favorably impacted by income of $9.8 million from the reversal of liabilities associated with a change in employee paid time-off benefits and the contractual release associated with an inactive investment. Year-end 2009 Results Operating results for the year were impacted by the factors mentioned above.On a year-to-date basis, gas transportation revenues, excluding fuel, from expansion pipeline projects were approximately $122.0 million lower than anticipated due to operating those pipelines at reduced pressures and temporary shut downs relating to remediation of pipe anomalies.Net income and EBITDA for 2008 were favorably impacted by gains of $72.3 million from gas sales associated with the Western Kentucky Storage expansion project, the disposition of coal reserves, a contract settlement gain and the 2008 items mentioned above which impacted the quarter. Exhibit - Capital Program Expansion and growth capital expenditures were $754.2 million for the year ended December 31, 2009.This includes the following for the Partnership’s expansion and growth projects and pipe anomaly remediation efforts, including remediation efforts for the East Texas Pipeline (in millions): For the Year Ended December 31, 2009 Inception to Date Southeast Expansion $ 46.6 $ 753.9 Gulf Crossing Project 245.0 1,648.5 Fayetteville and Greenville Laterals 316.1 1,000.3 Pipe Remediation 82.0 82.0 Haynesville Project 15.6 15.6 Total expansion capital expenditures $ 705.3 $ 3,500.3 Maintenance capital expenditures were $58.9 million for the year ended December 31, Net Income Per Unit The Partnership’s net income per unit calculation provides that net income for the current period be reduced by the amount of available cash that will be distributed with respect to that period.Any residual amount representing undistributed net income (or loss) is assumed to be allocated to the various ownership interests in accordance with the contractual provisions of the partnership agreement. Under the Partnership’s partnership agreement, for any quarterly period, the incentive distribution rights (IDRs) participate in net income only to the extent of the amount of cash distributions actually declared, thereby excluding the IDRs from participating in undistributed net income or losses.Accordingly, undistributed net income is assumed to be allocated to the other ownership interests on a pro rata basis, except the class B units for which participation in net income is limited to $0.30 per unit per quarter.Payments made on account of the Partnership’s various ownership interests are determined in relation to actual declared distributions and are not based on the assumed allocations required under generally accepted accounting principles. The following table provides a reconciliation of net income and the assumed allocation of net income to the common and class B units for purposes of computing net income per unit for the three months ended December 31, 2009 (in millions, except per unit data): Total Common Units Class B Units General Partner and IDRs Net income $ 71.6 Declared distribution 97.8 $ 84.8 $ 6.9 $ 6.1 Assumed allocation of undistributed net loss (26.2 ) (22.7 ) (3.0 ) (0.5 ) Assumed allocation of net income $ 71.6 $ 62.1 $ 3.9 $ 5.6 Weighted average units outstanding 169.7 22.9 Net income per unit $ 0.37 $ 0.17 Exhibit - The following table provides a reconciliation of net income and the assumed allocation of net income to the common and class B units for purposes of computing net income per unit for the year ended December 31, 2009 (in millions, except per unit data): Total Common Units Class B Units General Partner and IDRs Net income $ 162.7 Declared distribution 372.7 $ 323.2 $ 27.4 $ 22.1 Assumed allocation of undistributed net loss (210.0 ) (180.3 ) (25.5 ) (4.2 ) Assumed allocation of net income $ 162.7 $ 142.9 $ 1.9 $ 17.9 Weighted average units outstanding 161.6 22.9 Net income per unit $ 0.88 $ 0.08 In the first quarter 2009, the Partnership changed the method used in computing its net income per unit due to changes in generally accepted accounting principles.As a result, net income per unit for the threeand twelve months ended December 31, 2008, has been retrospectively adjusted from $0.40 and $1.98 per common and subordinated unit, as originally reported, to $0.46 and $2.09 per common unit and $(0.10) and $1.68 per subordinated unit.Additionally, net income per unit for the three months ended December 31, 2008, was retrospectively adjusted from $0.30 per class B unit to $0.20 per class B unit.There was no change to net income per unit for the class B units for the twelve months ended December 31, 2008.The following table provides a reconciliation of net income and the assumed allocation of net income to the common, class B and subordinated units for purposes of computing net income per unit for the three months ended December 31, 2008 (in millions, except per unit data): Total Common Units Class B Units Subordinated Units (1) General Partner AndIDRs Net income $ 67.6 Declared distribution 85.8 $ 74.4 $ 6.9 $ - $ 4.5 Assumed allocation of undistributed net loss (18.2 ) (13.9 ) (2.4 ) (1.6 ) (0.3 ) Assumed allocation of net income $ 67.6 $ 60.5 $ 4.5 $ (1.6 ) $ 4.2 Weighted average units outstanding 132.8 22.9 15.5 Net income per unit $ 0.46 $ 0.20 $ (0.10 ) (1)All of the 33.1 million subordinated units converted to common units on a one-to-one basis in November 2008. The following table provides a reconciliation of net income and the assumed allocation of net income to the common, class B and subordinated units for purposes of computing net income per unit for the year ended December 31, 2008 (in millions, except per unit data): Total Common Units Class B Units(1) Subordinated Units (2) General Partner AndIDRs Net income $ 294.0 Declared distribution 286.7 $ 211.7 $ 13.7 $ 46.7 $ 14.6 Assumed allocation of undistributed net income 7.3 5.6 - 1.5 0.2 Assumed allocation of net income $ 294.0 $ 217.3 $ 13.7 $ 48.2 $ 14.8 Weighted average units outstanding 104.2 22.9 28.7 Net income per unit $ 2.09 $ 0.60 $ 1.68 (1)The number of units shown is weighted from July 1, 2008, which is the date the class B units became eligible to participate in income allocations.As a result, no assumed allocations of net income were made to the class B units for purposes of computing net income per unit prior to July 1, 2008. (2)All of the 33.1 million subordinated units converted to common units on a one-to-one basis in November 2008. Exhibit - Conference Call The Partnership has scheduled a conference call for February 8, 2010, at 9:00 a.m.
